DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:   The references cited in the IDS filed 8/6/2021 have been considered and would not meet the present claims.  The reasons for allowance are the same as presented in the Office Action dated 5/19/2021

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        8/31/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732